Case: 4:19-cr-00198-SNLJ Doc. #: 139 Filed: 07/14/20 Page: 1 of 1 PageID #: 384



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )
                                        )
      vs.                               )   Case No. 4:19CR00198 SNLJ
                                        )
JIMMIE C. PAMPKIN,                      )
                                        )
                   Defendant.           )

                                        ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Shirley Padmore Mensah (#134), filed June 22, 2020 be and is

SUSTAINED, ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant's Motion to Suppress Evidence and

Statements (#96) be DENIED.

      Dated this/f~day of July, 2020.




                                        STEPHNN.LlMBAUGH;JR.
                                        UNITED STATES DISTRICT JUDGE
